PER CURIAM
Appellant appeals a judgment of civil commitment in which the trial court concluded that he is a mentally ill person who, because of a mental disorder, is dangerous to himself and is unwilling, unable, or unlikely to participate in treatment on a voluntary basis. ORS 426.005(1)(d). He contends that (1) the trial court erred in overruling his objection to the admissibility of certain evidence on hearsay grounds and (2) the trial court erred in ordering him committed because the evidence is legally insufficient. The state agrees that the record does not contain sufficient evidence to support an involuntary commitment. We agree and accept the state’s concession. Because we agree that the evidence is legally insufficient to support the commitment, we need not address appellant’s other assignment.
Reversed.